t c memo united_states tax_court robert hunter gridley and barbara a gridley et al petitioners v commissioner of internal revenue respondent docket nos filed date declan j o'donnell and robert alan jones for petitioners henry e o'neill for respondent cases of the following petitioners have been consolidated herewith solely for the purpose of deciding petitioners’ motions for summary_judgment russell l fleer sr and sally a fleer docket nos and and robert h and barbara a gridley docket nos and although robert alan jones esq is listed as counsel of record in these cases he did not participate in the filing or prosecuting of the motions that are the subject of this opinion memorandum opinion beghe judge these consolidated cases are before the court on petitioners' motions for summary_judgment petitioners contend that they are entitled to entry of decision consistent with the decision entered by the court in the case of john r and maydee l thompson docket no as explained in greater detail below we will deny petitioners' motions background these cases are part of a large tax_shelter project currently comprising more than big_number cases arising from the commissioner's disallowance of interest deductions claimed by participants in investment programs created and administered by henry kersting kersting group cases due to the large number of kersting group cases and the variety of investment programs the commissioner and taxpayer representatives selected dockets as test cases to resolve the issues common to all of the cases in conjunction therewith and in advance of the trial of the test all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the dockets consolidated as test cases include jerry and patricia a dixon docket no john r and e maria cravens docket nos and ralph j rina docket no john r and maydee l thompson docket nos and hoyt w and barbara d young docket nos and robert l and carolyn s dufresne docket nos and terry d and gloria k owens docket no and richard and fidella hongsermeier docket no cases a large number of taxpayers including petitioners executed one of two stipulations entitled stipulation of settlement for tax_shelter adjustments piggyback agreements by which they agreed to be bound by the outcome in the test cases the motions for summary_judgment filed in these cases are identical in all material respects we observe however that the piggyback agreements relied upon by petitioners although similar can be distinguished depending upon whether they were executed and filed with the court in or in later years for the sake of completeness the two piggyback agreements are set forth in their entirety below robert and barbara gridley respondent determined deficiencies in and additions to robert and barbara gridley’s federal income taxes for and based upon the disallowance of kersting-related interest deductions petitioners contested respondent's determinations by filing timely petitions for redetermination assigned docket nos and in date brian j seery esq mr seery entered his appearance in each of the gridleys' three docketed cases shortly thereafter mr seery executed a stipulation of settlement for tax_shelter adjustments the piggyback at the time the petitions were filed the gridleys resided in san jose california agreement on the gridleys' behalf that was filed with the court on date the piggyback_agreement states stipulation of settlement for tax_shelter adjustments with respect to all adjustments in respondent's notice_of_deficiency relating to the kersting interest_deduction tax_shelter s the parties stipulate to the following terms of settlement the term kersting programs refers to interest_expense deductions or other related deductions associated with various programs promoted by henry kersting the kersting program deduction adjustments shall be redetermined on the same basis that the same program adjustments are resolved with respect to taxpayers trying the same program adjustments at the date session of the court in honolulu hawaii or such session as these cases may be adjourned or continued to by the court hereinafter tried case all issues involving the kersting programs shall be resolved as if the petitioner s in this case is the same as the taxpayers in the tried case a decision shall be submitted in this case when the decision in the tried case is entered following entry of the decision in this case petitioner s consents to the assessment and collection of the deficiencies attributable to the adjustments formulated by reference to the tax court's opinion notwithstanding the restrictions contained in sec_6213 the petitioner s in this case will testify or provide information in any case involving the same tax_shelter adjustments if subpoenaed and brian j seery esq subsequently withdrew as the gridleys' counsel in date declan j o'donnell esq filed an entry of appearance on behalf of the gridleys in each of their cases the petitioner s in this case consents to the disclosure of all tax returns and tax_return information for the purpose of respondent's discovering or submitting evidence in any case involving the same kersting program adjustments the parties agree to this stipulation of settlement russell and sally fleer respondent determined deficiencies in and additions to russell and sally fleer’s federal income taxes for and based upon the disallowance of kersting-related interest deductions the fleers contested respondent's determinations by filing timely petitions for redetermination assigned docket nos and in date mr seery entered his appearance in docket no on date mr seery executed a stipulation of settlement for tax_shelter adjustments the piggyback_agreement on the fleers’ behalf that was filed with the court on date the piggyback_agreement states stipulation of settlement for tax_shelter adjustments with respect to all adjustments in respondent's notice_of_deficiency relating to the kersting interest_deduction tax_shelter s the parties stipulate to the following terms of settlement at the time the petitions were filed the fleers resided in thousand oaks california brian j seery esq subsequently withdrew as the fleers' counsel in docket no on date declan j o'donnell esq filed an entry of appearance in both of the fleers’ docketed cases the kersting interest_deduction tax_shelter adjustments shall be redetermined on the same basis that the same tax_shelter adjustments are resolved with respect to taxpayers trying the same shelter adjustments at the date session of the court in wailuku maui hawaii or such session as these cases may be adjourned or continued to by the court hereinafter tried case all issues involving the kersting interest_deduction tax_shelter s shall be resolved as if the petitioner s in this case is the same as the taxpayers in the tried case a decision shall be submitted in this case when the decision in the tried case becomes final under sec_7481 following entry of the decision in this case petitioner s consent to the assessment and collection of the deficiencies attributable to the adjustments formulated by reference to the tax court's opinion notwithstanding the restrictions contained in sec_6213 the petitioners in this case will testify or provide information in any case involving the same tax_shelter adjustments if subpoenaed and the petitioners in this case consent to the disclosure of all tax returns and tax_return information for the purpose of respondent's discovering or submitting evidence in any case involving the same shelter adjustments if the court determines the sec_6621 penalties are applicable in the test case controlling petitioner' s’ case then the petitioner s concedes that sec_6621 is applicable to any underpayment_of_tax determined in their case s attributable to the kersting interest_deduction tax_shelter s if such underpayment exceeds dollar_figure in any one taxable_year with respect to adjustments in respondent's notice_of_deficiency relating to additions to the tax under sec_6653 the parties agree to the following a respondent concedes that the petitioner s are not liable for additions to tax under sec_6653 or sec_6653 or sec_6653 for any year prior to the taxable_year the parties agree to this stipulation of settlement on date the fleers executed a piggyback_agreement identical to the piggyback_agreement and filed the same with the court in docket no test case history on date following a trial on the merits of the test cases the court issued its memorandum opinion sustaining virtually all of respondent's determinations in each of the test cases see dixon v commissioner tcmemo_1991_614 thereafter the court entered decisions in the test cases in accordance with the court's opinion on date the court granted leave and filed respondent's motions to vacate the decisions in the test cases of john thompson docket nos and and john cravens docket nos and respondent stated in her motions to vacate that she believed her lead counsel in the trial of the test cases had prior to trial entered into contingent settlement agreements with thompson and cravens that were not made known to the court or to the other parties in the test cases and that the decisions entered by the court in those dockets did not accurately reflect the prior agreements respondent's motions to vacate requested a hearing so that the court could decide whether her trial attorney's prior agreement with thompson and cravens had affected the trial of the test cases or the opinion of the court on date the court granted respondent's motions by vacating and setting aside the decisions that the court had previously entered in the thompson and cravens cases and ordered the parties to file agreed decisions with the court or otherwise move as appropriate the court denied respondent's request for a hearing on date the court denied respondent's motion to vacate the decision filed in another of the test cases ralph j rina docket no stating the court has reviewed the testimony of cravens the testimony of thompson the stipulated facts and stipulated exhibits relating to the cravenses and the thompsons and the exhibits offered through thompson as a witness the court finds that these reviewed items had no material effect on the opinion which the court filed on date as that opinion relates to petitioner rina if the reviewed items were stricken from the record the court would file an opinion in all material respects like the opinion it filed on date with the exception of certain portions relating specifically and expressly to the cravenses or the thompsons and the court's findings analyses and conclusions relating to petitioner rina would remain the same on august and date the court entered decisions in the thompson and cravens dockets consistent with respondent's trial attorney's prior agreements with the taxpayers in those cases specifically the court entered the following decisions in the thompson cases year docket no -0- -0- dollar_figure -0- big_number -0- deficiency additions to tax the decisions entered in the thompson cases are now final all of the test cases with the exception of the thompson and cravens cases were appealed to the u s court_of_appeals for the ninth circuit in 26_f3d_105 9th cir the court_of_appeals vacated and remanded the decisions entered in the test cases that had been appealed and instructed the tax_court to conduct an evidentiary hearing to determine the full extent of the admitted wrong done by the government trial lawyers in connection with the contingent settlements entered into with thompson and cravens id pincite the court_of_appeals citing 499_us_279 directed this court to consider whether the extent of misconduct rises to the level of a structural defect voiding the judgment as fundamentally unfair or whether despite the government's misconduct the judgment can be upheld as harmless error id in carrying out this mandate we also were directed to consider on the merits all motions of intervention filed by parties affected by the dixon case id the appellate panel in 26_f3d_105 9th cir vacating and remanding dixon v commissioner tcmemo_1991_614 issued an order stating that the panel would retain jurisdiction over any subsequent appeal upon remand the court gave effect to the direction of the court_of_appeals regarding intervention by allowing a number of non-test-case taxpayers who had previously signed stipulations to be bound by the decision in the test cases to participate in the evidentiary hearing initially the case of william d and karen s booth docket no in which declan j o'donnell esq mr o'donnell had entered his appearance was consolidated with other cases of non-test-case taxpayers for purposes of allowing mr o'donnell to participate in the evidentiary hearing however at the start of the evidentiary hearing the court granted mr o'donnell's motion to sever the booths' case from the cases consolidated for the evidentiary hearingdollar_figure mr o'donnell argued that in light of the theory being asserted in the booths' case there was no need for the booths to participate in the evidentiary hearing petitioners contend that they are entitled to summary_judgment and entry of decision consistent with the decision of no deficiency and no additions to tax entered in the thompson case assigned docket no in particular petitioners the evidentiary hearing was held at a special trial session of the court in los angeles in may through date the filing of various posthearing motions and as yet unresolved disagreements among the participants over posthearing stipulations of fact have delayed the setting of a schedule for the filing of briefs on the various issues raised by the mandate of the court_of_appeals in dufresne v commissioner supra maintain that the piggyback agreements that they executed provide for entry of decision in their cases once there is a final_decision in the test cases petitioners assert that they are entitled to entry of decision in their cases consistent with the decision entered in the thompson case assigned docket no on the grounds that the latter decision is final and represents the most favorable of the decisions entered in the thompson and cravens cases respondent objects to petitioners' motions for summary_judgment on the ground that petitioners misinterpret the piggyback agreements specifically respondent asserts that the piggyback agreements reflect the parties' agreement to be bound by the court's opinion in the test cases as opposed to the decision entered in a particular test case discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment upon all or any part of the legal issues in controversy is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the court has often relied upon the test case process as an expedient means for resolving tax_shelter projects comprising large numbers of cases presenting common questions of law and fact see ryback v commissioner 91_tc_524 90_tc_656 83_tc_898 affd without published opinion 846_f2d_76 10th cir 69_tc_694 as a practical matter the effectiveness of the test case process depends in large part upon the agreement of the affected parties to be bound by the outcome in the test case a settlement stipulation such as a stipulation to be bound to a test case is in all essential characteristics a mutual contract that is entitled to all of the sanctity of any other contract 26_tc_171 see fisher v commissioner tcmemo_1994_434 estate of satin v commissioner tcmemo_1994_435 in this regard general principles of contract law are applied in construing such agreements 52_tc_420 fisher v commissioner supra estate of satin v commissioner supra generally we look within the four corners of the agreement to ascertain the intent of the parties 100_tc_319 affd 47_f3d_168 6th cir where an agreement is ambiguous the court may look to extrinsic evidence to determine the parties' intentions 92_tc_776 consistent with basic principles of contract law we begin our analysis with the plain language of the two piggyback agreements the operative terms of the two piggyback agreements are virtually identical paragraph of the piggyback_agreement and paragraph of the piggyback_agreement state that all issues involving kersting-related interest deductions will be redetermined on the same basis that the same tax_shelter adjustments are resolved with respect to the tried cases equally important paragraph of the piggyback_agreement and paragraph of the piggyback_agreement which state that petitioners waive the restrictions on assessment and collection following entry of decisions in their cases include the statement that any deficiencies in petitioners' cases will be formulated by reference to the tax court's opinion based upon the plain meaning of the language of the piggyback agreements we hold that the parties agreed to be bound by the court's redetermination with respect to kersting-related interest deductions as set forth in the court's opinion in the test cases because it is now evident that the decisions entered in the thompson cases are not based upon the court's opinion in the test cases we conclude that the thompson cases do not provide a basis for entry of decision in petitioners' cases petitioners assert that the language in the piggyback agreements referring to the court's opinion in the test cases is merely a secondary formula for arriving at a decision in their cases and that the controlling language is set forth in paragraph of the piggyback_agreement which states a decision shall be submitted in this case when the decision in the tried case becomes final under sec_7481 petitioners' argument is summarized in the following excerpt wording in the standard form stipulation in these cases refers to making adjustments in petitioner's cases as described in an opinion in the tried cases this wording appears to have been a secondary formula for extending a decision it appears to provide the basis for clarifying any ambiguity about how to extend it is submitted as a matter of contract construction there is no ambiguity in this case which could be aided by reference to any opinion that opinion has become irrelevant furthermore the dixon et al opinion has been vacated by the ninth circuit_court of appeals a remand has been made for the purpose of fact finding and recommending whether or not that opinion should be reinstated it is predictable that any decision of this court one way or the other will be appealed back to the ninth circuit panel so a final_decision herein is far away there is no opinion in the tried cases and probably won't be one for a period of years the wording in the standard form stipulation should be discarded not only as not applicable for a lack of ambiguity but also because the opinion has been vacated these petitioner s want out of the hunt they assert that their stipulation is time-sensitive and now is the time to assert it there is no ambiguity about paragraph of the stipulation thompson has become final and it fairly represents the net favorable settlement although petitioners recognize that paragraph provides the timing for entry of decision in the piggyback cases they mistakenly conclude that the final_decision in the thompson case provides the substantive basis for computations for entry of decision in their cases to the contrary as indicated above the piggyback agreements clearly state that the court's opinion in the test cases will provide the substantive basis for computations for entry of decision in the piggyback cases under the circumstances presented paragraph of the piggyback_agreement requires entry of decision in the piggyback cases once final decisions are obtained in the test cases that currently are on remand to the court by virtue of the court of appeals’ opinion and mandate in 26_f3d_105 9th cir to this point we have limited our discussion to paragraph of the piggyback_agreement however petitioners' reliance on paragraph of the piggyback_agreement highlights the one material difference between the piggyback_agreement and the piggyback_agreement unlike the piggyback_agreement the piggyback_agreement does not require a final_decision in the test cases as a prerequisite for entry of decision in the piggyback cases specifically paragraph of the piggyback_agreement provides for entry of decision in the piggyback cases when the decision in the tried case is entered with this distinction in mind we note that petitioners' theory for extension of the thompson decision on the ground that the thompson decision is a final_decision is inapposite with respect to cases governed by the piggyback_agreement in any event as previously stated whether we focus on the piggyback_agreement or on the piggyback_agreement our analysis of the plain language of both agreements leads to the conclusion that it is the court's opinion in the test cases as opposed to the decision entered in any particular test case that establishes the standard for computations for entry of decision in the piggyback cases par of the piggyback_agreement is akin to the provision governing entry of decision at issue in 86_tc_1319 affd 859_f2d_115 9th cir in this regard the parties could have moved for entry of decision in the cases subject_to the piggyback_agreement when decisions were first entered in the test cases in however in light of the subsequent decision of the court_of_appeals for the ninth circuit in 26_f3d_105 9th cir entry of decision in cases subject_to the piggyback_agreement now must await entry of decision in the test cases following this court's resolution of the issues raised by the court_of_appeals in its remand of the test cases petitioners' position in these cases is somewhat similar to that taken by the taxpayers in fisher v commissioner tcmemo_1994_434 and estate of satin v commissioner tcmemo_1994_ in the latter cases the taxpayers executed piggyback agreements in which they agreed to be bound to the resolution of tax_shelter adjustments whether by litigation or settlement in three test cases of the three test cases two cases were resolved by way of settlement prior to trial the settled cases in which the taxpayers conceded the deficiencies while the commissioner conceded the additions to tax in contrast the remaining test case subsequently was tried on the merits the tried case resulting in a decision sustaining the commissioner's determinations with respect to both the deficiency and additions to tax following the conclusion of the tried case and upon learning for the first time about the settled cases the taxpayers filed and the court granted motions for entry of decision consistent with the terms of the settled cases specifically the court found the piggyback agreements to be ambiguous insofar as the agreements bound the taxpayers to cases the settled cases and the tried case with divergent results in holding for the taxpayers the court concluded that in advance of the trial of the tried case the taxpayers should have been given an opportunity to agree to the terms offered in the settled cases because the commissioner failed to advise the taxpayers of the settlement prior to the resolution of the tried case the taxpayers were entitled to entry of decision in their cases consistent with the terms offered in the settled cases although the present cases share some of the characteristics of the fisher and estate of satin cases there is at least one significant difference specifically the piggyback agreements in the fisher and estate of satin cases expressly stated that the taxpayers agreed to be bound by the resolution of the test cases whether by litigation or settlement in contrast the piggyback agreements in the present cases do not mention the settlement of a test case as a basis for decision in the piggyback cases it follows that the settlement of some or all of the test cases unlike the settlements on which the taxpayers relied in fisher and estate of satin would not provide a basis for entry of decision in any of the kersting group cases in which the parties had entered into a piggyback_agreement finally we turn to petitioners' alternative argument that public policy concerns dictate that the commissioner maintain consistency in settling cases with taxpayers in cases involving common questions of law and fact petitioners cite section c which provides for consistency in the settlement of cases that are subject_to the unified partnership audit and litigation procedures sec_6221 through enacted by congress as part of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 and contend that respondent should be estopped to deny the applicability of section c in these cases petitioners have cited no authority for the application of section c in cases other than tefra partnership proceedings and we are aware of none moreover the public policy concerns expressed by petitioners provide no basis for disregarding the piggyback agreements which bind the parties to the court's redetermination with respect to kersting-related interest deductions as set forth in the court's opinion in the test cases petitioners are required to remain in the hunt with all the other taxpayers in the kersting group cases and abide the outcome of the evidentiary hearing and resolution of the various issues raised by the court_of_appeals for the ninth circuit in its remand of the test cases in sum in the absence of any language in either of the piggyback agreements that reasonably can be interpreted as allowing petitioners to select a particular test case decision as the basis for the decision to be entered in their cases we will deny petitioners' motions for summary_judgment to reflect the foregoing orders will be issued denying petitioners' motions for summary_judgment
